10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:20-cv-05405-JRC Document 16 Filed 08/12/20 Page 1of3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
PATRICIA A. HAMPSON,
— CASE NO. 3:20-cv-05405-JRC
Plaintiff,
ORDER ON MOTIONS FOR
V. REVISION AND FOR EXTENSION

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

 

 

 

This matter is before the Court on the parties’ consent (Dkt. 2) and on plaintiff's motion
for a revision (Dkt. 12) and defendant’s motion for an extension. Dkt. 14.

The Administrative Record in this matter was due on July 7, 2020. See Dkt. 7. On July
13, 2020, defendant requested the Court’s permission “to extend this case for 28 days, to August
10, 2020” and to be allowed to file “a status report with the Court” 1f the Administrative Record
was not ready to file by August 10. Dkt. 9, at 1. Defendant represented to the Court that

“Tp |laintiff’s counsel was contacted and indicated no objection to this motion.” Dkt. 9, at 1.

ORDER ON MOTIONS FOR REVISION AND FOR
EXTENSION - 1

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:20-cv-05405-JRC Document 16 Filed 08/12/20 Page 2 of 3

Because defendant represented that plaintiff did not oppose the motion and based on
defendant’s supporting materials discussing difficulties preparing the Administrative Record
caused by the COVID-19 pandemic, the Court granted defendant’s request. Dkt. 11, at 1. The
Court instructed defendant, “If the Commissioner is unable to file the certified administrative
record [August 10, 2020], the Commissioner shall file a status report by that date and every
subsequent 28 days until the certified administrative record becomes available.” Dkt. 11, at 2.

In response, plaintiff filed the pending motion for revision, explaining that defendant only
obtained plaintiffs attorney’s agreement to an extension of the Administrative Record due date
to August 10, 2020. Dkt. 12, at 2. According to plaintiff's attorney, defendant’s attorney never
asked for or received permission to file 28-day status reports in lieu of properly supported
motions for extensions. Dkt. 12, at 2. Indeed, plaintiff's attorney objects to allowing status
reports, stating,

it tolerates a complacency regarding the Defendant’s requirement to meet important

filing deadlines. This would authorize an extension with no definite end. While a

month here or a month there may not seem significant to the Defendant, it is a very

big deal to Ms. Hampson, who is trying to live on $197/month. . . .

Dkt. 12, at 2.

Plaintiff explains that “[s]ince the Court’s July 15, 2020 Order ({Dkt.] 11) does not reflect
the agreement of the parties, we request that it be modified to remove the objectionable language
related to status reports” and that “if the Defendant is unable to file an answer and transcript on
or before August 10, 2020, he should be prepared to provide a specific explanation as to why not,
and a good faith estimate as to when he will be able to do so.” Dkt. 12, at 2.

In response to plaintiff's motion for revision, defendant’s counsel does not dispute that he

failed to obtain plaintiff's counsel’s acquiescence to filing status reports in lieu of extension

motions. Instead, defendant has filed a second motion for an extension, seeking to be allowed to

ORDER ON MOTIONS FOR REVISION AND FOR
EXTENSION - 2

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:20-cv-05405-JRC Document 16 Filed 08/12/20 Page 3 of 3

file the Administrative Record on or before September 8, 2020. Dkt. 14. Defendant states that
plaintiff does not object to the request and that instead of a status report, defendant will file
another motion for extension, if necessary. Dkt. 14, at 1.

It is generally this Court’s practice to approve the stipulation of the parties regarding
matters such as the timeline for filing the Administrative Record. Consistent with the spirit of
the local civil rules, this practice encourages the parties to work together to efficiently resolve
disputes over filing deadlines without unnecessary Court intervention. However, this practice is
unworkable when attorneys fail to actually obtain opposing counsel’s agreement before filing an
“unopposed” motion.

The Court trusts that in the future, defendant will obtain plaintiffs consent to all of the
proposed scheduling order—not simply one portion.

Because plaintiff has no opposition, the Court will grant defendant’s second motion for
an extension (Dkt. 14) and will allow the Administrative Record to be filed on or before
September 8, 2020. As with any deadline, the Court will consider a timely presented motion for
an extension of this deadline, if necessary.

The Court also grants plaintiff's motion for a revision. Dkt. 12. The Court amends its
prior Order (Dkt. 11) by striking the portion of that Order allowing defendant to file status
reports every 28 days until the Administrative Record can be filed.

Dated this 12th day of August, 2020.

Sl lesof Canto?

J. Richard Creatura
United States Magistrate Judge

 

ORDER ON MOTIONS FOR REVISION AND FOR
EXTENSION - 3

 
